Felton, J.,
dissenting. I do not think there was such a performance of the contract on the part of the employee as would supply mutuality of consideration for the entire contract, assuming that there was one, fox the reason that the rule of supplying the consideration subsequently to the making of the contract relates to instances where a party performs whát is expected of him under the circumstances, and this 'means what could have been required of him if the contract had been mutual at the outset. In this ease the employee agreed to do nothing, and by working a short time and offering his services continuously he can not be said to have done what was expected of him under the so-called agreement. A further basis for the rule which we think has been misapplied in this case is that the so-called agreements which are said to lack mutuality are mere continuing offers and not complete contracts. In such cases where the offeree accepts the offer before it is withdrawn, by actually fully performing what he is expected to do, he is said to supply the lack of mutuality. That is not this case. See Peeples v. Citizens National Life Insurance Co., 11 Ga. App. 177 (74 S. E. 1034). If the employee in this case had had a valid and binding contract there might be merit in his contentions, but since he agreed to work for no definite period he was subject to discharge at the will of his employer.